Citation Nr: 0700923	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  97-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for low back strain with left 
radiculopathy and degenerative changes.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for hiatal hernia.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1965 to December 
1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from January and June 1996 
decisions by the RO that, in part, denied increased ratings 
for low back strain, hiatal hernia, and tonsillectomy and 
entitlement to TDIU.  A personal hearing at the RO was held 
in January 1997.  The Board remanded the increased rating 
issues currently on appeal for additional development in 
September 1999 and August 2003.  

By rating action in February 2006, service connection was 
established for sinusitis and a 10 percent evaluation was 
assigned, effective from April 3, 1996, the date of receipt 
of the veteran's request to reopen the claim.  38 C.F.R. 
§ 3.400(q)(ii) (2006).  The veteran was notified of this 
decision and did not express dissatisfaction with the rating 
assigned.  Accordingly, this issue, which had been perfected 
on appeal, is no longer in appellate status and will not be 
addressed in this decision.  

The issue of service connection for chronic obstructive 
pulmonary disease (COPD) arises from a January 2003 rating 
decision.  Further discussion of this issue will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The veteran's low back disability is manifested 
principally by complaints of constant pain, limitation of 
motion, and degenerative disc disease at L4-5 and L5-S1; 
additional functional limitation due to pain or during flare-
ups is not objectively demonstrated and cannot be assessed 
without resorting to speculation.  

3.  The veteran's hiatal hernia is manifested by some 
heartburn and regurgitation twice a week, without dysphagia, 
pyrosis, weight loss, hematemesis, melena, anemia, or 
substernal arm, or shoulder pain, and no symptoms productive 
of any impairment of health.  

4.  Current residuals of the veteran's tonsillectomy have not 
been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain with left radiculopathy and degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5295 (prior to 9/26/03) and 5237 (from 
9/26/03).  

2.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 4, Diagnostic 
Code 7346 (2006).  

3.  Entitlement to an increased (compensable) evaluation for 
tonsillectomy is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.97, Part 4, Diagnostic 
Codes 6599-6519 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in March 2003 and February 2004, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and a supplemental statement of the case was 
promulgated in February 2006.  The veteran was notified of 
the evidence that was needed to substantiate his claims and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records, all available records from the Social 
Security Administration, and all VA medical records 
identified by the veteran have been obtained and associated 
with the claims file.  

Further, since the Board has concluded that the preponderance 
of the evidence is against assigning higher ratings, there is 
no question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2005).  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Low Back Disability

During the course of the veteran's appeal, the regulations 
pertaining to rating disabilities of the spine were amended 
on two occasions.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's spine disability is warranted.  VA's Office 
of General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a maximum 40 percent rating was 
assigned for severe symptoms with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).  

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

As the veteran is also shown to have degenerative disc 
disease of the lumbosacral spine that a VA physician has 
opined could not be disassociated from the service-connected 
low back strain, the Board must also consider the rating 
criteria for intervertebral disc syndrome (DC 5293).  Under 
the old version for intervertebral disc syndrome, a 60 
percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months and a 60 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2005).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the pertinent evidence of record includes three 
VA examinations conducted in December 1995, May 1996, and 
October 2005, VA outpatient progress notes from 1995 to 2003, 
and medical records from the Social Security Administration, 
showing treatment for various maladies from 1992 to 1997, 
including numerous duplicate VA medical reports.  

The veteran's complaints on the three VA examinations were 
essentially the same and included chronic back pain radiating 
into his buttock and both legs and limitation of motion.  

The clinical findings on VA spine examination in December 
1995 were rather limited and to some extent, somewhat 
confusing.  The veteran had minimal scoliosis and could 
forward flex to 35 degrees with pain, and extend to 15 
degrees without pain.  Left lateral flexion and right 
rotation were to 30 degrees with pain, whereas right lateral 
flexion and left rotation were to 20 degrees and painless.  
The diagnoses included severe lumbar osteoarthritis, 
degenerative disc disease, degenerative joint disease, and 
chronic low back pain and strain.  

On VA neurological examination in May 1996, the veteran 
reported that he had worked as a mechanic, truck driver, and 
police officer, and said that he missed work periodically 
because of back pain.  He said that he was in severe pain 
since stepping off his porch the preceding day.  On 
examination, the veteran was six foot tall and weighed 280 
pounds.  Motor system showed no asymmetry to muscle tone or 
strength due to his obesity.  Coordination was intact, 
sensation was normal, and reflexes were 1/4.  There was no 
asymmetry and no pathological reflexes.  The diagnoses 
included low back pain, probably related to degenerative 
changes of the lumbosacral spine and spondylosis, and 
markedly severe exogenous obesity.  

When examined by VA in October 2005, the veteran reported 
that he stopped working as an automotive mechanic in 1999 and 
was awarded disability benefits by the Social Security 
Administration due to multiple medical problems involving his 
back, legs, neck, and shoulders.  He said that he was last 
seen by VA on an outpatient basis in 2003.  His described 
constant back pain from the mid-low back area just above the 
belt line extended into his buttock and down both legs to his 
ankles.  He said that his only true flare-up was about a year 
earlier, at which time his pain was a 10/10 and he could not 
get out of bed for about five to six days.  He had not been 
confined to a bed or had any such flare-ups in the past year.  
The veteran reported that he had lost about 75-80 pounds 
since February 2005, and believed that the decreased back and 
leg pain was primarily due to his weight reduction.  Cold 
weather, walking more than 75 feet, standing for more than 45 
minutes, or sitting or driving for more than an hour 
increased his back pain.  Coughing and sneezing did not 
increase his pain.  The veteran reported that he was able to 
dress and feed himself, but that it was difficult to bend 
over to tie his shoes.  During increased pain, which he 
estimated to be about three times a week, his wife had to 
help put on and take off his socks.  The veteran denied any 
bowel or bladder problems and did not wear a brace, but 
reported that he sometimes used a cane and had been 
prescribed a wheelchair because of an acute flare-up in 2001.  
The veteran had an unsteady gait, which he attributed to knee 
problems, particularly the left knee.  

On examination, the veteran stood 5' 10" tall and weighed 
276 pounds.  His overall health appeared good and he was in 
no apparent distress.  He was unable to stand on his heels 
and toes, or balance himself on the left leg because of his 
problematic knees.  His posture was erect, sitting posture 
was normal, and there was no evidence of scoliosis or lumbar 
lordosis.  His pelvis was level, there was no evidence of 
muscle spasm, and no tenderness in the lumbar spine or 
gluteal areas.  Forward flexion was to 40 degrees, and 
extension was to 10 degrees.  Right lateral bending was to 15 
degrees, left lateral bending was to 10 degrees, and rotation 
was to 15 degrees, bilaterally.  Pain occurred with extension 
and left lateral bending at the extremes of motion.  Deep 
tendon reflexes were 1/4 at the knees and ankles, and there 
were no pathological reflexes.  Strength was 5/5 in all 
muscles of both lower extremities, except the left 
quadriceps, which was 3/5.  Straight leg raising sitting was 
to 80 degrees, bilaterally with left knee pain on full knee 
extension but no back pain.  In the supine position, there 
was low back pain at 30 degrees.  There was full and 
unrestricted range of motion of the hips with back pain on 
rotational movements.  The examiner indicated that the 
veteran's history of flare-ups suggested some decreased 
functional impairment and motion, but said that any opinion 
as to additional loss of motion in terms of degrees would be 
speculative.  He opined that there was no additional range of 
motion loss due to pain, but that there was fatigability, 
lack of endurance, and weakness demonstrated on examination.  
The diagnosis was chronic lumbar strain with degenerative 
disc disease of the lumbar spine.  

The examiner commented that the veteran's medical history and 
physical examination did not suggest specific left 
radiculopathy or intervertebral disc syndrome.  There was no 
muscle spasm, ankle jerk was equal, and there were no 
findings of sciatic neuropathy.  He noted that while the 
veteran had a history of leg pain, there were no physical 
findings to suggest neuropathy.  

In an addendum report in January 2006, the examiner indicated 
that he had been provided with the claims file subsequent to 
his October 2005 examination and provided a brief description 
of the veteran's medical history.  He noted that that the 
medical history and his clinical findings and diagnosis from 
the earlier examination were accurate and that no changes 
were necessary.  

Additional VA medical records show that the veteran was seen 
on numerous occasions for various maladies, including low 
back problems from 1992 to 2003.  The veteran's complaints 
and the clinical findings were not materially different from 
those reported on the VA examinations discussed above.  To 
avoid redundancy the specific reports will not be repeated.  
The records included a VA MRI of the lumbosacral spine in 
October 1995, which showed lumbar spondylosis with 
degenerative changes and narrowing of the thecal sac in the 
lower three lumbar disc interspaces.  An MRI in September 
1997 revealed additional midline intervertebral disc 
extrusion at the L5-S1 level lateralizing slightly to the 
right.  

After review of all the evidence of record, including but not 
limited to the veteran's contentions and his January 1997 
hearing testimony, and the VA outpatient notes and 
examination reports, the Board finds that the medical 
evidence of record does not demonstrate symptomatology or 
manifestations of more than severe limitation of motion or 
lumbosacral strain or severe recurring attacks of 
intervertebral disc syndrome with intermittent relief at 
anytime during the pendency of this appeal.  See 38 C.F.R. 
§ 4.71a, DCs 5292, 5295, 5293 (effective prior to September 
23, 2002).  There was no objective evidence of any muscle 
spasm and no more than mild tenderness to palpation of the 
spine on any of the medical reports of record.  Except for 
the left quadriceps, there was no muscle weakness; loss of 
muscle tone or bulk, and no evidence of absent ankle jerk or 
any other significant neurological findings.  There was no 
evidence of persistent symptoms compatible with sciatic 
neuropathy, demonstrable muscle spasm, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine, albeit with pain, 
which has been considered in determining the current rating.  
Therefore, a rating under DC 5289 for unfavorable ankylosis 
is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  The veteran does not claim nor does the 
evidence show any incapacitating episodes over the past year 
and no required bed rest.  In fact, on VA examination in 
November 2004, the veteran specifically reported that he had 
only one incapacitating episode of back pain which lasted for 
only five or six days, and denied any additional debilitating 
episodes during the past 12 months.  Thus, the Board finds 
that the evidence would not meet the criteria for an 
evaluation in excess of 20 percent under the revised 
regulations contemplating intervertebral disc syndrome.  

However, as noted above, the revisions to the Rating Schedule 
that were effective September 23, 2002, provide that 
intervertebral disc disease can alternately be rating on 
chronic orthopedic and neurological manifestations instead of 
on the basis of incapacitating episodes.  Those chronic 
orthopedic and neurological manifestations are then combined 
under 38 C.F.R. § 4.25 along with evaluations for all of the 
veteran's other service-connected disabilities.  Thus, the 
Board must also consider whether an increased evaluation is 
in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As to the chronic orthopedic manifestations and with 
consideration of the applicable orthopedic criteria between 
September 2002 and September 2003, the Board finds that the 
clinical findings during the pendency of this appeal show no 
more than severe functional limitation of motion and no more 
than severe lumbosacral strain, which is commensurate with 
the maximum 40 percent evaluation under the old rating 
schedule pursuant to Diagnostic Codes 5292 or 5295.  As to 
the chronic neurologic manifestations of the veteran's 
service-connected low back disability, the applicable 
criteria between September 2002 and September 2003, includes 
DC 8520 which contemplates paralysis of the sciatic nerve.  
The record essentially does not show findings analogous to 
mild incomplete impairment of the sciatic nerve despite the 
fact that the veteran has been diagnosed as having 
degenerative disc disease.  Notably, on most recent VA 
examination, the examiner noted a history of leg pain, there 
were no physical findings to suggest neuropathy.  The 
examiner found that the veteran's history and physical 
examination did not suggest specific left radiculopathy or 
intervertebral disc syndrome.  He noted that there was no 
muscle spasm; there were equal ankle jerks; and there were no 
findings of sciatic neuropathy.  Thus, the Board finds that a 
separate evaluation for the orthopedic manifestations of the 
veteran's service-connected low back disability would not be 
in order from September 23, 2002.  Thus, the Board finds that 
the 40 percent evaluation assigned during this period 
essentially for the orthopedic manifestations of the 
veteran's low back disability is appropriate.  

The Board must also consider whether the veteran would be 
entitled to a higher evaluation from September 26, 2003 under 
the newly added General Rating Formula for Disease and 
Injuries of the Spine.  However, the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2003, would equate to no more than a 20 percent 
evaluation under the new rating formula based on total 
limitation of motion and tenderness not resulting in abnormal 
gait or spinal contour of the lumbar spine.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006).  The Court has held that, 
"a finding of functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

The evidence shows that while the veteran has significant 
limitation of motion in his lower back, it has never been 
shown to be commensurate with ankylosis.  He has good 
strength and no significant neurological impairment.  He is 
able to drive his car and to feed, dress, and bath himself.  
On the most recent VA examination in October 2005, the 
veteran reported that he was experiencing a flare-up of pain 
from a twisting incident the day before the examination.  
Nonetheless, he was able to forward flex to 40 degrees, which 
is nearly 50 percent of normal range of motion.  He reported 
only a single episode of an incapacitating flare-up to the 
extent that he was bedridden for five or six days about a 
year earlier, but denied any flare-ups since then.  In fact, 
he said that since he has started dieting and lost some 70 
pounds, he said that there was noticeable decrease in his 
back pain.  The objective evidence does not show more than 
severe passive or active limitation of motion when pain is 
considered, and no additional functional impairment.  In this 
regard, the Board observes that under the revised rating 
schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

In light of the clinical findings of record, the Board finds 
that an increased evaluation based on additional functional 
loss due to the factors set forth above are not demonstrated.  

Hiatal Hernia

The veteran is currently assigned a 10 percent evaluation for 
hiatal hernia under Diagnostic Code (DC) 7346 which provides 
for a 30 percent rating for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain which is 
productive of considerable impairment of health.  A 10 
percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  See 
38 C.F.R. § 4.114 (2006).

VA outpatient records as well as the medical records received 
from the Social Security Administration from 1995 to the 
present do not reflect any treatment for symptoms associated 
with the veteran's hiatal hernia.  When examined by VA in 
August 2005, the veteran reported that he used Mylanta for 
many years and was taking Prilosec for the past year and a 
half which had helped reduce his symptoms.  He still 
experienced some heartburn after eating, and had some 
regurgitation and dysphagia of solid foods a couple of times 
a week.  However, he veteran denied any nausea, vomiting, 
diarrhea, constipation, hematemesis, or melena.  Despite his 
symptoms, there was no functional impairment, and no 
interference with employment or his activities of daily 
living.  The veteran reported that he lost about 60 pounds 
since February 2005, due to dieting for health reasons 
related to his heart disease and obesity.  

On examination, the veteran was markedly obese and weighed 
296 pounds.  His abdomen was soft and nontender, there was no 
guarding or rebound, and bowel sounds were normal in all 
quadrants.  The diagnosis was hiatal hernia with 
gastroesophageal reflux disease.  

Based upon a careful review of the records, the veteran's 
hiatal does not meet the criteria for a 30 percent rating.  
While the veteran has reported epigastric discomfort 
manifested by heartburn and occasional dysphagia, he 
indicated that medication has successfully relieved or 
significantly reduced his symptoms.  There is no objective 
evidence of pyrosis or accompanying or substernal, arm, or 
shoulder pain.  The only recurrent symptoms were his 
heartburn and regurgitation about twice a week which, in and 
of itself, is insufficient to warrant a higher rating.  
Despite the noted symptoms, there is no objective evidence 
that his health has suffered considerable impairment due to 
the hiatal hernia.  The significant weight loss that was 
noted on the most recent examination was reportedly 
intentional and not the byproduct of his hiatal hernia.  
Accordingly, the preponderance of the evidence is against the 
claim, and an increased evaluation is denied.  

Tonsillectomy

Initially, it should be noted that the rating code does not 
provide for a disability characterized as tonsillectomy.  
Therefore, the veteran was assigned a noncompensable 
evaluation by analogy to aphonia pursuant to DC 6519, which 
provides for a 100 percent rating for complete aphonia with 
constant inability to communicate by speech.  A 60 percent 
evaluation is assigned with constant inability to speak above 
a whisper.  See 38 C.F.R. § 4.27.  

Other potentially applicable diagnostic codes, include DC 
6520 for stenosis of the larynx which requires evidence of 
reduced respiratory function to various degrees as measured 
by forced expiratory volume with upper airway obstruction, 
and is not applicable to the facts of this case.  38 C.F.R. 
§ 4.97 (2006).  Under DC 6516 for chronic laryngitis, a 10 
percent evaluation is assigned for hoarseness with 
inflammation of cords or mucous membrane.  A disability 
rating of 30 percent requires evidence of hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Id.   

In this case, the evidentiary record shows that the veteran 
underwent tonsillectomy for recurrent tonsillitis in 1984.  
VA medical records from 1995 to 2003 do not show any 
treatment or pertinent abnormalities referable to chronic 
laryngitis or any manifestations of hoarseness; inflammation, 
thickening, or nodules of cords or mucous membrane, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
When examined by VA in August 2005, the veteran's nasal 
pharynx, larynx, and neck were all within normal limits, and 
the tonsils were surgically absent.  There was no claim or 
evidence of interference with breathing and no speech 
impairment was noted.  The diagnosis was no apparent sequela 
or complications from tonsillectomy.  

Absent evidence of any current residuals associated with the 
tonsillectomy, the Board finds no basis for the assignment of 
a compensable evaluation.  Accordingly, the appeal is denied.  


ORDER

An evaluation in excess of 40 percent for low back strain 
with left radiculopathy and degenerative changes, is denied.  

An evaluation in excess of 10 percent for hiatal hernia, is 
denied.  

A compensable evaluation for tonsillectomy, is denied.  




REMAND

By rating action in January 2003, the RO denied service 
connection for chronic obstructive pulmonary disease (COPD).  
Although it was indicated in the July 2003 Board decision 
that denied service connection for sleep apnea and PTSD, that 
the veteran's May 2003 notice of disagreement (NOD) was 
improperly filed with the Board and could not be accepted as 
a valid NOD, evidence associated with the claims file 
subsequent to the Board remand showed that a NOD had been 
received at the RO in February 2003.  

The Court has held that when there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC regarding the denied issue.  
The RO's failure to issue such an SOC for the effective date 
claim is a procedural defect requiring remand.  Godfrey v 
Brown, 7 Vet. App. 398, 408 (1995).  

Since the veteran has initiated an appeal of the issue of 
service connection for COPD, this matter, which would have an 
impact as to the resolution of a TDIU, is inextricably 
intertwined with such issue already on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Accordingly, the 
Board will defer appellate consideration of the veteran's 
entitlement to a TDIU, pending resolution of his claim for 
service connection for COPD.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The veteran and his representative should 
be furnished an SOC on the issue of 
service connection for COPD, and should 
be notified of the need to file a timely 
substantive appeal should he wishes the 
Board to address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


